UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4087


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TROY LAMONT BIBB, a/k/a Y-Born,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00108-REP-1)


Submitted:    June 9, 2009                    Decided:   July 7, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Dinkin, DINKIN & PURNELL, PLLC, Richmond, Virginia,
for Appellant. Chuck Rosenberg, United States Attorney, Richard
D. Cooke, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A    jury    convicted      Troy          Lamont    Bibb     of     assaulting

fellow-inmate Christopher Ray Klingenstein with a shank ∗ with the

intent to do bodily harm, in violation of 18 U.S.C. § 113(a)(3)

(2006), and possession of a prohibited object, in violation of

18    U.S.C.     § 1791(a)(2),       (b)(3)       (2006).         Bibb        appeals    his

conviction, challenging the district court’s refusal to instruct

the jury on his theory of self defense.                        Finding no reversible

error, we affirm.

            We review for an abuse of discretion “[t]he decision

to give or not to give a jury instruction.”                           United States v.

Allen, 491 F.3d 178, 186 (4th Cir. 2007) (internal quotation

marks and citation omitted).                The district court’s refusal to

grant a requested jury instruction is reversible error only if

the    proffered       instruction     “(1)       was     correct;       (2)     was     not

substantially covered by the court’s charge to the jury; and

(3) dealt      with    some   point    in       the    trial     so    important,       that

failure to give the requested instruction seriously impaired the

defendant’s ability to conduct his defense.”                          United States v.

Hurwitz,       459    F.3d    463,    477-78      (4th     Cir.        2006)     (internal

quotation marks and citation omitted).                         We have held that “a


      ∗
          A shank is a sharpened instrument used as a weapon in
prison.



                                            2
district    court    should    give    the      instruction          that    a    criminal

defendant requests as to any defense as long as the instruction

. . . has an evidentiary foundation[] and . . . accurately

states   the   law    applicable      to   the       charged    offense.”          United

States v. Stotts, 113 F.3d 493, 496 (4th Cir. 1997).

            With     these    standards        in     mind,     we    have       carefully

reviewed the record on appeal.                 We conclude that the district

court properly found that there was no evidence in the trial

testimony to support the self-defense instruction.                               Thus, we

find no abuse of discretion in the court’s refusal to instruct

the jury on Bibb’s theory of self defense.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately           presented    in    the       materials

before   the   court    and   argument         would    not     aid   the    decisional

process.

                                                                                  AFFIRMED




                                           3